Plaintiff in error, plaintiff below, brought this action of unlawful detainer in a justice of the peace court in Nowata county for the recovery of the possession of certain real property which he alleged was unlawfully detained by defendant in error, defendant below. Judgment was rendered in said justice's court against plaintiff in error, from which judgment he appealed to the county court of Nowata county, where, on the 19th day of May, a like judgment was rendered, assessing costs against plaintiff in error.
The cause was tried to the court, without the intervention of a jury, and is now before us for review on a transcript. The following assignments of error are urged for reversal of the cause: (1) Said court erred in sustaining defendant's demurrer to the evidence. (2) Said court erred in discharging the jury before they rendered a verdict. (3) Said court erred in assessing costs against plaintiff in error. *Page 758 
It cannot be determined from the foregoing assignments of error, without reviewing the evidence taken at the trial of the cause, whether any prejudicial error was committed by the trial court. No motion for a new trial was filed by plaintiff in error. It is a well-settled rule of law that errors occurring at the trial of a cause cannot be reviewed in this court, although the cause was tried to the court without the intervention of a jury, unless the errors complained of have been called to the attention of the trial court by a motion for a new trial. Nelson et al. v. Glenn et al., 28 Okla. 575,115 P. 471; Ahern-Ott Mfg. Co. v. Condon et al., 23 Okla. 365,100 P. 556.
The proceeding in error is accordingly dismissed.
All the Justices concur.